Citation Nr: 1713180	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  08-26 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The appellant is a Veteran who had active Army service from April 1964 to August 1969 and from October 1969 to June 1984, including service in Vietnam.  

This appeal initially came before the Board of Veterans' Appeals (Board) from the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the appeal in June 2012 and in October 2016.

The Veteran's claims file is entirely electronic.


FINDINGS OF FACT

1.  The Veteran did not manifest a cervical spine disability during service and arthritis was not demonstrated within one year following his service.

2.  The preponderance of the medical evidence establishes that it is less than likely that a cervical spine disability diagnosed years post-service is a result of the Veteran's service or any incident there, and is not secondary to or made worse by the Veteran's service-connected lumbar disability.


CONCLUSION OF LAW

The criteria for establishing service connection for a cervical spine disability, to include as secondary to service-connected lumbar spine disability, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) redefined VA's duty to assist a claimant in the development of a claim.  The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  

In this case, in a January 2007 letter, the Veteran was provided notice regarding what information and evidence was needed to substantiate his claim for service connection for a cervical spine disability, including what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The Board finds that the duty to notify the Veteran has been met.  

The Veteran's service treatment records are associated with the electronic record.  The record also reflects that service personnel records have been obtained.  VA treatment records are associated with the electronic claims file.  VA has obtained identified private records.  VA requested Social Security Administration (SSA) records, since the Veteran reported that he received disability benefits from SSA.  More than 500 pages of records from SSA are associated with the electronic record.  The Board notes that none of the records submitted to SSA are dated prior to 1999.

The Veteran noted that he had received chiropractic care.  The 2012 BVA Remand noted that no chiropractic provider had been identified, and directed that the Veteran be afforded an opportunity to identify that provider.  An October 2012 letter advised the Veteran to submit or identify additional non-VA treatment records, but the Veteran submitted a statement indicating that he had no additional evidence.  He has not identified a chiropractic provider at any time during the nearly 10 years of the pendency of the claim.  The duty to assist has been met.  

The Veteran has been afforded VA medical examinations.  The Veteran has submitted statements and the Veteran's representative has submitted argument on his behalf.  

The agency of original jurisdiction (AOJ) has substantially complied with all prior remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In particular, the Board's October 2016 Remand directed the AOJ to obtain an addendum medical opinion regarding the etiology of the Veteran's cervical spine disability.  Such opinion was obtained, to include addressing whether the Veteran's cervical spine disability was secondary to or aggravated by any service-connected disability.  That report is sufficient to review the claim for service connection under all applicable theories of service connection.

The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  

The Veteran and his representative have not identified any additional evidence that might be relevant to the claim.  

VA has, therefore, complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  No further action is required to meet those duties.

Governing Law

Service connection may be granted for a disability due to a disease or injury which was incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310. 

Service connection may be awarded for a "chronic" condition when a disease defined by statute or regulation as a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307), and the Veteran presently has the same condition.  There is a presumption applicable for service connection for arthritis present within one year following a Veteran's service discharge.  38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).  As explained more fully below, the Board finds that arthritis of the cervical spine did not manifest during service or within the one-year presumptive period following service.  

A claim for service connection is substantiated by competent evidence of current disability (established by medical diagnosis or lay evidence); evidence of incurrence or aggravation of a disease or injury in service (established by lay or medical evidence); and evidence of a nexus between the in-service injury or disease and the current disability.  See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  This permits service connection not only for a disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In the case of aggravation by a service-connected disability, a Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Id.; see also 38 C.F.R. § 3.310(b).

Facts and Analysis

Service treatment records show that the Veteran sustained a fracture of the left clavicle in 1975.  A February 1977 periodic examination reflects that the Veteran reported he was in a car wreck in 1967.  He reported recurrent low back pain for 15 years.  Radiologic examination disclosed no abnormality.  The 1977 periodic examination reflects that the Veteran had a scar on the back of his neck.  The service treatment records available do not disclose how the scar was incurred.  

In 1978, the Veteran complained of low back pain.  The provider indicated that the Veteran's lumbar x-rays were "relatively negative" but might show a disc abnormality.  A limited Physical Profile was assigned for a brief period.  See September 1978 Physical Profile Record; December 1978 Physical Profile Record.  These and other records make reference to low back pain and a reported X-ray in 1969 showing arthritis.  Recorded history is to the effect that he was denied employment with a railroad between periods of service secondary to this finding.  In 1981, while off duty, the Veteran sustained a closed fracture of the right infraorbital rim and a chip (avulsion) fracture of the left iliac crest.  A March 1982 treatment note discloses that the Veteran reported numbness of the left arm.  

At his May 1984, the Veteran's physical examination report noted the there was "mild pain c [with] spinal ROM [range of motion].  The Veteran indicated he had arthritis and recurrent back pain.  The provider who reported the Veteran's medical history stated that 1969 back x-rays disclosed arthritis.  All references in the record are to the low back, without findings of cervical or neck pathology.

The available records of the Veteran's post-service medical treatment following his June 1984 service begin in 1997, when the Veteran was treated at Pensacola Naval Station.  The Veteran reported that he was treated from 1989 to 1991 at Sacred Heart Hospital in Pensacola, and in 1999 at Baptist Hospital, but those providers stated that they had no records for the Veteran.  Since the Veteran himself reported that his first post-service medical treatment was in 1989, the evidence is unfavorable to a finding that cervical spine disability was manifested to the required degree or became chronic within one year following the Veteran's 1984 service discharge.

In 1997, the Veteran received emergency treatment for a left elbow injury.  He did not report neck pain.  In July 1999, the Veteran reported a several-month history of numbness of the right 4th and 5th digits.  The numbness was constant, and not associated with movement.  He reported past trauma to the right shoulder, occasional creaking and pain in the neck, and past chiropractic treatment without improvement.  July 1999 radiologic examination disclosed osteophytes which resulted in neuroforaminal narrowing at right C5-6 and left C3-4 and C4-5.  August 1999 MRI (magnetic resonance imaging) disclosed degenerative disk disease of C5-6 and C6-7 with bridging osteophytes at each level.  

In November 1999, the Veteran reported intermittent neck pain since a 1968 fall.  A diagnosis of moderate osteoarthritis of the cervical spine was assigned for the Veteran's complaints of occasional sharp neck pain and constant numbness in the right distal upper extremity, unchanged over the past six months or so.  He reported no new symptoms.  During the course of his treatment for these symptoms, the Veteran was advised that his employment as a professional truck driver with long hours of driving exacerbated the symptoms.

Following his claim for service connection for cervical spine disability in 2007, the Veteran was afforded VA examination in August 2007.  The examiner found no flattening of the cervical lordosis.  There was no tenderness of the cervical spine.  Cervical spine flexion was from 0 degrees to 45 degrees.  The examiner assigned a diagnosis of upper extremity neuropathy, but did not assign a diagnosis of a cervical spine disability.  

The examiner who conducted an August 2009 VA examination discussed the Veteran's history of injury in 1968 and motor vehicle accidents in 1975 and 1981.  The Veteran reported use of a thoracic spine brace for a month in 1981 and use of Ibuprophen for neck pain since that time.  The Veteran reported that he had no additional injuries after 1981.  The examiner discussed the 1999 cervical spine x-rays and MRI.  

The examiner concluded that the cervical spine findings of mild degenerative disease were consistent with the Veteran's age.  The examiner opined that the absence of chronic complaints or treatment following the 1975 and 1981 injuries required a finding that the current cervical spine disability was not incurred as a result of those injuries.  The examiner also opined that lumbar degenerative disease does not cause or accelerate cervical spine disability, so the current cervical disability was not caused by or secondary to the service-connected lumbar disability.

In October 2010, RJS, MD, provided a private opinion that the Veteran's cervical spondylosis was related to "prior multiple neck injury."  Dr. RJS provided no discussion of his conclusion.  

The report of a September 2014 VA examination reflects that the examiner assumed the accuracy of the Veteran's report of a 1968 injury and the examiner reviewed records of 1975 and 1981 injuries.  See Virtual VA, report of October 2014 VA examination.  The examiner noted the Veteran's belief that his service-connected lumbar disability "spread up" and affected his cervical spine.  The examiner noted it was assumed that any of the Veteran's incidents of trauma-1968, 1975, 1981-could have resulted in neck injury.  However, the examiner noted, the service treatment records were devoid of notations of ongoing chronic neck pain complaints subsequent to the episodes of possible injury.  Therefore, the examiner concluded, there was no apparent neck trauma.  

The examiner noted that there was a superficial laceration of the neck documented in February 1977.  However, this laceration was not noted in subsequent examinations, and the laceration or cause of the laceration did not result in neck trauma.  The examiner concluded that the Veteran's current cervical spine spondylosis was related to the Veteran's age rather than any incident in service or the service-connected lumbar disability.  

The reviewer who provided a November 2016 addendum to the September 2014 VA examination opined that it was less than likely that cervical spine disability was incurred during service because the Veteran had no significant neck trauma and did not seek treatment for chronic neck pain.  The reviewer opined that it was less than likely that service-connected lumbar disability caused the Veteran's current cervical spine spondylosis, since lumbar spine disability is not a recognized cause of cervical spine spondylosis.  The reviewer also opined that cervical spine spondylosis was not aggravated by the service-connected lumbar spine disability because lumbar spine degenerative disc disease is not a recognized cause of aggravation of cervical spondylosis.

The Veteran has established that he currently has a cervical spine disability.  The service treatment records establish that the Veteran incurred injuries to his body on several occasions during service.  The service treatment records do not disclose that the Veteran complained of chronic neck pain in service.  

The Veteran's 1984 separation examination includes a notation that the Veteran had "mild pain" with range of motion of the spine.  That notation does not specify whether the observed pain on motion did or did not include motion of the cervical spine, but as noted, all prior references to back pain and arthritis when recorded in more detail made reference to the low back.  The cervical spine is not specifically noted, so it is concluded that this reference most likely refers, as did others, to the low back.

The Veteran has himself indicated that he did not seek medical evaluation or treatment for any disability within the first year following his service.  This evidence is unfavorable to a determination that cervical spine arthritis was manifested at all during the one-year presumptive period.

The record establishes that the Veteran was self-employed as a long-haul truck driver from 1986 to 2008.  The records establish that this employment required the Veteran to lift and carry heavy items and to drive a large and heavy vehicle many hours at a time.  The fact that the Veteran performed this employment for more than a decade before seeking evaluation of neck pain is unfavorable to a finding that neck pain was chronic and continuous following his service.

One provider has opined that the Veteran's claimed cervical spine disability is related to injuries he sustained in service.  That opinion is of minimal evidentiary weight, however, as provider did not reference any clinical fact supporting the opinion, and did not explain the rationale for the conclusion.  

VA opinions provided in 2009, 2014, and 2016 are entirely unfavorable to the claim.  Read as a whole, these opinions explain that the presentation of the Veteran's post-service cervical spine disability is consistent with his age.  The examiners noted that lack of medical treatment of cervical spine disability prior to 1999 was inconsistent with an onset of that disability in service.  The examiners opined that medical literature and knowledge was unfavorable to a finding of a causal link between the Veteran's service-connected lumbar spine disease and a cervical spine disability, explaining that degenerative disease of the spine does not "spread."  The examiners further opined that lumbar disability is not a recognized cause of aggravation, that is, acceleration of onset or pathology, for cervical spine disease.  

The VA opinions include specific discussion of the clinical facts of this case.  The VA opinions set forth the rationale underlying each conclusion.  The VA opinions are of great weight and persuasive value.  The VA opinions are unfavorable to each potential theory of service connection, including direct service connection, presumptive service connection, secondary service connection, and aggravation.  

The Board acknowledges that the Veteran is competent to provide lay observations that he had neck pain in service and that he had neck pain after service.  However, as a lay individual, the Veteran is not competent to assign a medical diagnosis of a chronic cervical spine disability during his service, and he is not competent to make a medical determination that cervical spine pain after service was a continuation of the same pathology that caused cervical spine pain in service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The preponderance of the most persuasive evidence is against the claim.  There is no reasonable doubt which may be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).  The persuasive unfavorable evidence addresses each theory of legal entitlement.  The claim for service connection for a cervical spine disability must be denied.  


ORDER

Service connection for a cervical spine disability is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


